Citation Nr: 0217761	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-04 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for residuals of 
an injury to the cervical spine.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for residuals of 
an injury to the back.

3.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for residuals of 
an injury to the left leg.

4.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	State of Mississippi State 
Veterans Affairs Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1952 to 
April 1954.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that rating 
decision the RO determined that new and material evidence 
to reopen the veteran's claims of service connection for 
residuals of a neck injury, a back injury and a left leg 
injury had not been submitted; and entitlement to service 
connection for post traumatic stress disorder (PTSD) was 
denied.  

In March 2001 the Board remanded these issues to the RO 
for further development and consideration.  The RO since 
has continued to deny these claims and returned the case 
to the Board.  


FINDINGS OF FACT

1.  A June 1995 Board decision denied service connection 
for residuals of an injury to the cervical spine and 
residuals of an injury to the back and determined that new 
and material evidence to reopen the veteran's claims of 
service connection for residuals of an injury to the left 
leg had not been submitted.  

2.  Evidence received since the June 1995 Board decision 
is new and bears directly and substantially on the matters 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claims.  

3.  Service medical records do not show that the veteran 
suffered a neck, back or left leg injury.  

4.  The veteran has not been shown by competent medical 
evidence to have residuals of a left leg injury.  

5.  The veteran does not have a clinical diagnosis of 
PTSD.  


CONCLUSIONS OF LAW

1.  The June 1995 Board decision is final; new and 
material evidence has been received, and the claims of 
entitlement to service connection for residuals of an 
injury to the cervical spine, residuals of an injury to 
the back and residuals of an injury to the left leg are 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  A cervical spine injury was not incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).  

3.  A back injury was not incurred in service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).  

4.  A left leg injury was not incurred in service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The August 2001, February 2002 and March 2002 RO letters 
informed the veteran of the evidence needed to 
substantiate the claims.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded a VA examination in August 1991.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


I.  New and Material Evidence 

In a June 1995 decision the Board denied the veteran's 
claims of entitlement to service connection for residuals 
of an injury to the cervical spine and residuals of an 
injury to the back and determined that new and material 
evidence to reopen the veteran's claim of service 
connection for residuals of an injury to the left leg had 
not been submitted.  The applicable law states that, when 
a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis may be considered.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002).  However, 
when a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it 
is, as to whether it provides a basis for allowing the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp.2002); 38 
C.F.R. § 20.1105 (2002).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C. § 5103A(a)(1) 
(West Supp. 2002).  However, nothing in this section shall 
be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) 
(West Supp. 2002).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, the revised regulation 
applies to any claim to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  The 
effective date rule established by 38 U.S.C.A. § 5110(g) 
prohibits the application of any liberalizing rule to a 
claim prior to the effective date of such law or 
regulation.  As this claim to reopen was received on April 
28, 1996, prior to August 29, 2001, the revised regulation 
is not applicable and the Board may not consider the 
revised regulation.  

Prior to the Board's June 1995 decision the record 
included service medical records, an August 1991 VA 
examination report and an April 1992 RO hearing 
transcript.  Service medical records do not show that the 
veteran was seen for complaints related to his cervical 
spine, low back, left leg or mental health.  No defects or 
diagnoses were noted on his April 1954 Report of medical 
examination at separation.  At the August 1991 VA 
examination the radiology report revealed a normal 
lumbosacral spine.  With regard to the cervical spine 
there was anterior osteophyte formation of the C4-7 
vertebral bodies.  Changes were consistent with arthritic 
disease.  There were scattered varicosities over both 
legs, more noticeable on the left.  At the RO hearing the 
veteran testified that he slipped and fell injuring his 
leg, back and neck.  

Subsequent to the June 1995 Board decision, additional 
evidence has been submitted, including VA outpatient 
treatment records dated July 1995 to January 2002, private 
medical records dated October 1999 to February 2002 and a 
May 2000 RO hearing transcript.  VA outpatient treatment 
records show that the veteran was seen for degenerative 
joint disease in the vertebral joints.  The private 
medical records provide a nexus opinion between an in-
service injury and the veteran's current neck, back and 
left leg assessments.  This evidence bears directly and 
substantially upon the specific matter under 
consideration, and was not considered by the Board when it 
issued its June 1995 decision.  Moreover, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claims are thus reopened.

II.  Service Connection 

Having reopened the veteran's claims of entitlement to 
service-connection for residuals of an injury to the 
cervical spine, residuals of an injury to the back and 
residuals of an injury to the left leg, the Board will now 
proceed to consideration of these claims on its merits.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)(2002).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 
(1997).  Although a layperson is not competent to provide 
evidence that the observable symptoms are manifestations 
of chronic pathology or diagnosed disability, a lay person 
is competent to testify as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  Notwithstanding a 
claimant's showing of post service symptomatology and in-
service injury, competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis 
to service.  Summers v. Gober, 225 F.3d 1293 (Fed. Cir. 
2000).  

When a veteran served continuously for 90 days or more 
during a period of war and a chronic disease becomes 
manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As stated above service medical records do not show that 
the veteran was seen for complaints related to his 
cervical spine, low back, left leg or mental health.  No 
defects or diagnoses were noted on his April 1954 Report 
of medical examination at separation.  

At the August 1991 VA examination the radiology report 
revealed a normal lumbosacral spine.  With regard to the 
cervical spine there was anterior osteophyte formation off 
the C4-7 vertebral bodies.  Changes were consistent with 
arthritic disease.  There were scattered varicosities over 
both legs, more noticeable on the left.  

VA outpatient treatment records, dated September 1996 to 
January 2002, provide the assessments of degenerative 
joint disease in the vertebral joints and questionable 
fibromyalgia.  

Private medical records, dated October 1999 to February 
2002, provide the impressions of sever whiplash injury to 
neck and upper back with severe degenerative changes in 
the cervical spine more prominent on C4, 5 and 6 and 
degenerative changes throughout the thoracic spine, 
secondary to a motor vehicle accident in November 2000.  

In October 1999 Dr. Baucum, a private physician, opined 
that the veteran at least has a 20 percent disability 
secondary to his service connected injuries.  This opinion 
was based on the following: 1.) The veteran had persistent 
pain and discomfort of his neck, back and left leg as a 
result of the injuries and their sequelae.  2.) As a 
result of these injuries and their sequelae, the veteran 
had to take early retirement at age 49.  3.) The quality 
of his life suffered as a result of these injuries and 
their sequelae due to loss of ability to be gainfully 
employed and to decreased ability to perform other 
physical activities such as gardening.  

a.  Neck, Back and Left Leg 

Service medical records do not show that the veteran 
suffered a neck, back or left leg injury.  Although Dr. 
Baucum has opined that the veteran's current degenerative 
changes in the cervical spine and throughout the thoracic 
spine and his left leg were due to his in-service injury 
the probative value of his opinion is weakened by the fact 
that it was not shown to have based on a review the 
veteran's claims file.  Dr. Baucum opinion appears to have 
been based on the medical history provided by the veteran.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [medical 
opinion based solely or in large measure on a veteran's 
reported medical history will not be probative to 
disposition of claim if the objective evidence does not 
corroborate the reported medical history or if a 
preponderance of the evidence is otherwise against the 
claim; a diagnosis "can be no better than the facts 
alleged by the appellant"].  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (holding that diagnosis is only as 
good and credible as the history on which it is 
predicated).  See e.g., LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992) ("[w]hile it is true that the [Board] is not free 
to ignore the opinion of a treating physician, the [Board] 
is certainly free to discount the credibility of that 
physician's statement" if, as here, it was based on an 
inaccurate factual premise).  Dr. Baucum's nexus opinion 
is based on an inaccurate factual premise, as the service 
medical records do not corroborate the reported neck, back 
and left leg injuries.  

Degenerative arthritis of the cervical and thoracic spine 
was not verified over a long period following the 
veteran's release from active service.  The veteran's 
active duty ended in 1954 and the first medical evidence 
of degenerative arthritis of the cervical or thoracic 
spine was in 1991, over 36 years after the veteran's 
termination of service.  The evidence does not show that 
degenerative arthritis of the cervical or thoracic spine 
was manifested in service or to a compensable degree 
within one year after the veteran's termination of 
service.  Therefore, it is found that the preponderance of 
the evidence is against the veteran's claim of service-
connection for degenerative arthritis of the cervical or 
thoracic spine on a direct basis or presumptively under 
the provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  

Although there were scattered varicosities over both legs, 
more noticeable on the left, at the August 1991 VA 
examination these varicosities were not shown in service 
nor to be the result of an in-service left leg injury.  
Dr. Baucum's opinion has already been discounted above.  
The medical evidence of record does not show that the 
veteran suffered a left leg injury in service.  Hence, 
there can be no nexus or link between the veteran's 
service and residuals of a left leg injury or his current 
left leg varicosities.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish  . . . the existence of a 
disability [and] a connection between the veteran's 
service and the disability . . .").  See also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 
F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent 
such evidence in this case, service-connection for 
residuals of a left leg injury is not warranted on a 
direct basis.  


b.  PTSD  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a).  38 C.F.R. § 3.304(f) (2002).  

Prior to August 5, 1997, the provisions of 38 C.F.R. § 
3.304(f) (1998) required a clear diagnosis of PTSD instead 
of one made in accordance with 38 C.F.R. § 4.125.  

Generally, when a law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas v.  Derwinski, 1 Vet. App 308 (1991).  In this 
case, neither version is more favorable to the veteran.  
The regulatory change had to do with the nature of the 
diagnosis necessary to support a grant of service 
connection for PTSD.  

The July 1995 VA psychiatric evaluation diagnostic 
impression was pain disorder associated with a general 
medical condition.  VA outpatient treatment records dated 
September 1996 to January 2002 show that the veteran was 
seen in the mental health clinic.  The assessments were 
depressive disorder with psychotic features, dementia 
probably Alzheimer's type with depression and psychotic 
symptoms.  

In October 1999 Dr. Baucum, a private physician opined 
that the veteran probably had an element of PTSD secondary 
to his neck, back and left leg injuries and their 
sequelae.  The evidence of record does not indicate that 
Dr. Baucum is a specialist in psychiatry.  Consequently, 
his opinion as to the proper psychiatric diagnosis carries 
less weight than the opposing opinions of the VA 
psychiatric specialists who concluded differently.  An 
opinion may be reduced in probative value even where the 
statement comes from someone with medical training, if the 
medical issue requires special knowledge such as is the 
case here.  See Black v. Brown, 10 Vet. App. 279 (1997); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See, 
too, Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Although the Board may not ignore the opinion of a 
treating physician such as Dr. Baucum, the Board certainly 
is free to discount the credibility of that physician's 
statement, so long as the Board provides an adequate 
explanation of the reasons and bases for its 
determination.  See Sanden v. Derwinski, 2 Vet. App. 97, 
100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991).

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  As the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the veteran's claim for service connection for PTSD 
fails on the basis that the initial element required for 
such a showing has not been met.  Accordingly, service 
connection for PTSD must be denied.


ORDER

Service connection for residuals of an injury to the 
cervical spine is denied.  

Service connection for residuals of an injury to the back 
is denied.  

Service connection for residuals of an injury to the left 
leg is denied.  

Service connection for PTSD is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

